Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
2.	Claims 21-23 were amended and claims 41-42 were newly added in the response filed May 30, 2022.  Claims 1-20 and 28-31 are canceled. Claims 21-27 and 32-42 are currently pending and the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John P. Breen on June 2, 2022 and June 3, 2022.

The application has been amended as follows: 
In the claims:
21. (Currently Amended) A method of reducing neuroinflammation or neurotoxicity induced by A in neurons exposed to A, the method comprising a step of administering to theneurons exposed to A a  composition comprising: a polypeptide from 8 to 12 amino acid residues, the polypeptide comprising the sequence of XPXXP, wherein P is proline; and the first X is A or K, the second X is any amino acid, and the third X is Q, A, or S, wherein the polypeptide forms a polyproline type II (PPII) helical conformation and interacts with p65 residues F534 and F542.

22. (Currently Amended) A method of reducing neuroinflammation or neurotoxicity induced by A in neurons exposed to A, the method comprising a step of administering to the neurons exposed to A a composition comprising a polypeptide, wherein the polypeptide comprises the amino acid sequence of APKPYQPRG (SEQ ID NO: 29).

23. (Currently Amended) The method of claim 21, wherein the polypeptide comprises the amino acid sequence selected from the group consisting of 

24. (Currently Amended) The method of claim 21, wherein the polypeptide comprises the amino acid sequence of EPAPLAPYG (SEQ ID NO: 13).

25. (Currently Amended) The method of claim 21, wherein the polypeptide comprises the amino acid sequence of EPAPYQPEG (SEQ ID NO: 24).

26. (Currently Amended) The method of claim 21, wherein the polypeptide comprises the amino acid sequence of EPAPESPQV (SEQ ID NO: 17).

27. (Currently Amended) The method of claim 21, wherein the polypeptide comprises the amino acid sequence of EPAPEQPDG (SEQ ID NO: 18).

41. (Currently Amended) A method of reducing A-induced toxicity, promoting neuronal survival and reducing expression levels of nuclear p65, IL-1 beta and IL-6 in neurons exposed to A, said method comprising a step of contacting the neurons with a polypeptide selected from the group consisting of APKPYQPRG (SEQ ID NO: 29), EPAPLAPYG (SEQ ID NO: 13), EPAPYQPEG (SEQ ID NO: 24), EPAPESPQV (SEQ ID NO: 17), and EPAPEQPDG (SEQ ID NO: 18). 

Rejoinder
4.	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/12/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.	Claims 21-27 and 32-42 are allowed.  Claims 21-27 and 32-42 were renumbered as claims 1-18 respectively.

6.	The title was changed to “METHODS OF REDUCING NEUROINFLAMMATION OR TOXICITY INDUCED BY AMYLOID BETA (ABETA) USING GLUCOCORTICOID INDUCED LEUCINE ZIPPER (GILZ) ANALOG PEPTIDES”

Reasons for Allowance

7. 	The following is an examiner's statement of reasons for allowance: Claims 21-27 and 32-42 are allowed because the claimed methods of reducing neuroinflammation or toxicity induced by A and reducing A-induced toxicity, promoting neuronal survival and reducing expression levels of nuclear p65, IL-1 beta and IL-6 in neurons exposed to A using the recited GILZ analog peptides from 8 to 12 amino acid residues and having the recited SEQ ID NOs: set forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. The claimed methods are enabling in view of Examples 6-10 and 17-20, table 2, and Figures 6, 9-11 and 15-19 of the specification. 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
June 3, 2022

/CHANG-YU WANG/Primary Examiner, Art Unit 1649